     Case 6:20-cv-01034-NPM Document 21 Filed 02/24/21 Page 1 of 2 PageID 930




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


ASHLEY HORRIGAN,

              Plaintiff,

v.                                                     Case No. 6:20-cv-1034-NPM

COMMISSIONER OF SOCIAL
SECURITY,

              Defendant.


                                      ORDER

        Before the Court is the Unopposed Motion for Entry of Judgment with

Reversal and Remand (Doc. 20). The Commissioner of Social Security seeks

reversal and remand for further proceedings, and Plaintiff consents to the relief

requested. (Id., p. 1). The parties consented to proceed before a Magistrate Judge for

all proceedings. (Doc. 18).

        Accordingly, it is ORDERED that the Unopposed Motion for Entry of

Judgment With Reversal and Remand (Doc. 20) is GRANTED as follows:

        (1)   Pursuant to sentence four of 42 U.S.C. § 405(g), the decision of the

              Commissioner is reversed, and this case is remanded to the

              Commissioner for further administrative proceedings as follows:

              “Upon remand, the Commissioner will further evaluate Plaintiff’s
Case 6:20-cv-01034-NPM Document 21 Filed 02/24/21 Page 2 of 2 PageID 931




         claim, including determining what work, if any, Plaintiff can perform.”

         (Doc. 20, p. 1).

   (2)   If Plaintiff prevails in this action on remand, Plaintiff must comply with

         the Order (Doc. 1) entered on November 14, 2012, in Misc. No. 6:12-

         mc-124-Orl-22.

   (3)   The Clerk of Court is directed to enter judgment accordingly, terminate

         any pending motions and deadlines, and close the file.

   DONE and ORDERED in Fort Myers, Florida on February 24, 2021.




                                      2
